Citation Nr: 0812687	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  04-12 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a skin rash of the 
face, nose, torso, and thighs.   


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel










INTRODUCTION

The veteran had active military service from August 1989 to 
August 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Seattle, Washington.                  

By a November 2006 action, the Board remanded this case for 
additional development.  In that decision, the Board also 
remanded the issues of entitlement to an initial compensable 
rating (from August 28, 1992) for residuals of conjunctivitis 
of the right eye, and entitlement to an initial compensable 
rating (from August 28, 1992) for residuals of a clitoral 
mass, to the RO for the issuance of a statement of the case.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  In December 
2007, the RO issued a statement of the case regarding the 
aforementioned higher rating claims.  However, there is no 
indication in the record that the veteran filed a substantive 
appeal (VA Form 9) with respect to either claim.  The Board 
may only exercise jurisdiction over an issue after an 
appellant has filed both a timely notice of disagreement to a 
rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.207 (2007); Roy v. Brown, 5 Vet. App. 554 
(1993).  (Emphasis added.)  Accordingly, the issues of 
entitlement to an initial compensable rating (from August 28, 
1992) for residuals of conjunctivitis of the right eye, and 
entitlement to an initial compensable rating (from August 28, 
1992) for residuals of a clitoral mass, are not in appellate 
status.       

In the veteran's March 2004 VA Form 9, she requested a 
hearing before a Veterans Law Judge sitting in Seattle, 
Washington.  In March 2006, she notified VA that she could 
not attend the first hearing scheduled on her behalf, and in 
August 2006, she failed to show for a re-scheduled hearing 
without notifying VA of the reason for her failure to show.  
As the veteran failed to show for a hearing without good 
cause and she has not requested another hearing, her request 
for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.702(d) 
(2007).       
FINDINGS OF FACT

1.  Perioral dermatitis was not noted at the time of entry 
into active service, thereby raising a presumption of 
soundness; however, the probative evidence undebatably 
establishes that the veteran's perioral dermatitis existed 
before examination, acceptance and enrollment into active 
service.  

2.  The probative evidence undebatably establishes that the 
veteran's preexisting perioral dermatitis underwent no 
chronic worsening or permanent increase in severity during or 
as a result of active service; the veteran failed to report 
for a VA examination scheduled in conjunction with this 
claim.  

3.  Private medical records show that the veteran was 
diagnosed with telangiectasia while she was in the military 
and that after her discharge, she continued to receive 
treatment for her telangiectasia and the diagnosis was 
subsequently recharacterized as acne rosacea with 
telangiectatic component; it is at least as likely as not 
that the veteran's acne rosacea with telangiectatic component 
began during service.    

4.  The medical evidence does not show a skin rash of the 
face, nose, torso, and thighs (other than acne rosacea with 
telangiectatic component), to include adult acne, progressive 
pigmented porpoise versus PLEVA versus nummular dermatitis, 
and Mucha-Haberman's disease, during service or for many 
years thereafter; there is no competent evidence of a nexus 
between a current skin rash of the face, nose, torso, and 
thighs (other than acne rosacea with telangiectatic 
component), to include adult acne, progressive pigmented 
porpoise versus PLEVA versus nummular dermatitis, and Mucha-
Haberman's disease, and service; the veteran failed to report 
for a VA examination scheduled in conjunction with this 
claim.     





CONCLUSIONS OF LAW

1.  The veteran's perioral dermatitis clearly and 
unmistakably pre-existed active service and clearly and 
unmistakably was not aggravated during active service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2007); VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089, 
1096 (2004). 

2.  Acne rosacea with telangiectatic component was incurred 
in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).      

3.  A skin rash of the face, nose, torso, and thighs (other 
than acne rosacea with telangiectatic component), to include 
adult acne, progressive pigmented porpoise versus PLEVA 
versus nummular dermatitis, and Mucha-Haberman's disease, was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).      


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
December 2002, November 2003, and October 2005 letters sent 
to the veteran by the RO adequately apprised her of the 
information and evidence needed to substantiate the claim.  
The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. 

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in December 2002, November 2003, and October 2005 fulfills 
the provisions of 38 U.S.C.A. § 5103(a).  That is, the 
veteran was effectively informed to submit all relevant 
evidence in her possession and that she received notice of 
the evidence needed to substantiate her claim, the avenues by 
which she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
addition, the March 2006 letter informed her about how VA 
determines effective dates and disability ratings, as 
required by Dingess.    

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Written notice was provided in December 2002, prior to the 
appealed from rating decision, along with the subsequent 
notice provided in November 2003, October 2005, and March 
2006, after the decision that is the subject of this appeal.  
As to any timing deficiency with respect to this notice, the 
Board is cognizant of recent Federal Circuit decisions 
pertaining to prejudicial error.  Specifically, in Sanders v. 
Nicholson, 487 F.3d 881 (2007), the Federal Circuit held that 
any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified by the 
Veterans Court, the burden shifts to VA to demonstrate that 
the error was not prejudicial.  The Federal Circuit reversed 
the earlier holding of the Veterans Court in Sanders that an 
appellant before the Veterans Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide ant 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  (Emphasis added.)  See 
also Simmons v. Nicholson, 487 F.3d 892 (2007).      

The Court has held that an error "whether procedural or 
substantive, is prejudicial when [it] affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id.  "[A]n error 
is not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" and non-prejudicial error 
may be proven by demonstrating "that any defect in notice 
was cured by actual knowledge on the part of the [veteran] 
that certain evidence (i.e., the . . . evidence needed to 
substantiate the claim) was required and that [he] should 
have provided it."  Id., at 121; accord Dalton v. Nicholson, 
21 Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Moreover, the Court has observed that "there could 
be no prejudice if the purpose behind the notice has been 
satisfied . . . that is, affording a claimant a meaningful 
opportunity to participate effectively in the processing of 
[the] claim. . . ."  Mayfield, supra, at 128.

In the instant case, any timing deficiency with regard to the 
Pelegrini requirement would not have operated to alter the 
outcome in the instant case where service connection for acne 
rosacea with telangiectatic component is granted, and service 
connection for perioral dermatitis, and a skin rash of the 
face, nose, torso, and thighs (other than acne rosacea with 
telangiectatic component), to include adult acne, progressive 
pigmented porpoise versus PLEVA versus nummular dermatitis, 
and Mucha-Haberman's disease, is denied.  Sanders, supra 
(recognizing that "a demonstration that the outcome would 
not have been different in the absence of the error would 
demonstrate that there was no prejudice").  In view of the 
foregoing, the Board cannot conclude that this timing defect 
in Pelegrini notice affected the essential fairness of the 
adjudication, and thus, the presumption of prejudice is 
rebutted.  Sanders, supra.  While the veteran does not have 
the burden of demonstrating prejudice, it is pertinent to 
note that the evidence does not show, nor does the veteran 
contend, that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, she has been provided a meaningful opportunity 
to participate effectively in the processing of her claim by 
VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  In this case, VA has 
obtained the veteran's service medical records and private 
medical records.  In regard to any remaining private medical 
records, in the November 2006 remand decision, the Board 
noted that according to the veteran, she had received 
treatment for her claimed disability from a Dr. D.L., Dr. H., 
Dr. S., Dr. O., Dr. G.H., the University of Washington, and 
the Virginia Mason Medical Clinic.  The Board stated that 
while the RO had obtained the veteran's VA treatment records, 
the veteran had only provided letters and/or some treatment 
records from Dr. L., Dr. G.H., and the Virginia Mason Medical 
Clinic and failed to supply VA with authorizations to obtain 
her records from those other healthcare providers.  Thus, 
upon remand, the Board directed the RO to notify the veteran 
that adjudication of her claim would go forward without those 
other records unless she supplied VA with the needed 
authorizations or she obtained them herself.  38 U.S.C.A. 
§ 5103A(b).  In a letter from the RO to the veteran, dated in 
January 2007, the RO asked the veteran to complete the 
enclosed FA Form 21-4142, Authorization for Release of 
Information.  The RO notified the veteran that if they did 
not received a complete VA Form 21-4142 for Dr. L., Dr. H., 
Dr. S., Dr. O., Dr. G.H., the University of Washington, and 
the Virginia Mason Medical Clinic, the VA would make a 
decision on her claim without that information.  The evidence 
of record is negative for a reply from the veteran.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  In this regard, in the November 2006 remand, the 
Board directed the RO to make arrangements with an 
appropriate VA medical facility for the veteran to be 
afforded a dermatological VA examination to ascertain the 
nature and etiology, or approximate onset date for her 
variously diagnosed skin diseases.  Thus, a letter from the 
Seattle VA Medical Center (VAMC) to the veteran, dated in 
October 2007, shows that at that time, the VAMC had scheduled 
the veteran for a VA examination in November 2007.  However, 
the evidence of record shows that the veteran failed to 
report for the VA examination in November 2007.  She has not 
provided any reason for missing the examination or indicated 
that she would report if the examination was re- scheduled.  
The October 2007 notice letter informed her that failure to 
report for a scheduled VA examination might have adverse 
consequences, including the possible denial of his claim.  
The Court has held that "[t]he duty to assist is not always 
a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  When entitlement to a benefit cannot be established 
or confirmed without a current VA examination, and a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim without good cause, the 
claim shall be rated on the evidence of record.  38 C.F.R. § 
3.655(b) (2007).  Under these circumstances, the Board finds 
that all of the relevant evidence has been collected to the 
extent possible and there is no duty to schedule another 
examination or obtain a medical opinion with respect to the 
issue on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); Wood, supra.  
Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and her procedural rights have not been abridged.  
See Bernard. v. Brown, 4 Vet. App. 384 (1993).  


III.  Factual Background

The veteran's service medical records are negative for any 
clinical findings of a skin rash on the face, nose, torso, 
and thighs, to include perioral dermatitis, telangiectasia, 
acne rosacea, adult acne, Mucha-Haberman's disease, and 
progressive pigmented porpoise versus PLEVA versus nummular 
dermatitis.  The records show that in April 1989, the veteran 
underwent an enlistment examination.  At that time, in 
response to the question as to whether the veteran had ever 
had or if she currently had any skin diseases, the veteran 
responded "yes."  The examiner noted that the veteran took 
erythromycin for facial acne on a daily basis.  The veteran's 
skin was clinically evaluated as "normal."       

In a May 2002 correspondence from the veteran, the veteran 
stated that for the past two or three years, she had had 
blisters and redness on her face and nose.  She submitted a 
photograph of herself which showed blisters and redness on 
her face and nose.  

In March 2006, the RO received private medical records, dated 
from March 1989 to April 2005.  The records show that in 
March 1989, the veteran sought treatment for a red area on 
her chin and cheeks.  The examiner noted that the veteran had 
had a similar problem two years ago.  Tetracycline had helped 
clear the area slightly.  The examination showed multiple 
papules and pustules around the mouth and cheeks.  The 
assessment was perioral dermatitis.  The veteran was 
prescribed erythromycin.  In a June 1990 follow-up 
evaluation, the examiner stated that the veteran remained 
clear as long as she took erythromycin.  The examiner 
indicated that the veteran was in the military and was about 
to leave for two years.  According to the records, in July 
1992, the veteran was treated for a red spot near her left 
eye.  The onset was six months and the spot was getting 
bigger.  Two more spots had developed by the nose over the 
last few months.  The diagnoses were telangiectasia and 
perioral dermatitis.  The veteran was prescribed MetroGel.  
The records reflect that in December 1993, the veteran was 
directed to apply MetroGel to the affected areas.  In March 
1994, the veteran was treated for spots on her face.  The 
examination showed spider telangiectasias on the right cheek.  
The assessment was telangiectasias.  

The records include a Dermatopathology Report, dated in 
October 1997, which reflects that at that time, a punch 
biopsy was taken from the veteran's abdomen.  The impression 
was lymphohistiocytic and hemorrhagic infiltrate in the 
interface area and round the upper plexus with features most 
consistent with Mucha-Haberman's disease.  According to the 
records, in November 1997, the veteran sought treatment for 
broken blood vessels on her nose and right cheek.  She also 
stated that she had a rash on her body that was fading.  Upon 
physical examination, the examiner noted that the veteran had 
a rash on her forehead that looked like an acne breakout.  
The veteran had macular yellow patches with pinpoint purpura 
on the legs and similar patches on the abdomen and stomach.  
She also had telangiectasia of the nose and right cheek.  The 
assessment was progressive pigmented porpoise versus PLEVA 
versus nummular dermatitis.  

In July 1999, the veteran underwent a follow-up evaluation.  
The skin examination was remarkable for numerous 
telangiectasias, as well as diffuse erythema of the nose and 
cheeks.  The assessment was rosacea with a fairly prominent 
telangiectatic component.  According to the records, in 
August 2001, the veteran underwent another follow-up 
evaluation.  The physical examination showed that she had 
extensive numbers of telangiectasias over her nose and also 
had a number of small erythematous papules.  The veteran had 
some deeper seeded acneiform lesions on the chin area.  The 
assessment was acne rosacea and adult acne.       

IV.  Analysis 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may also be granted where the evidence of 
record establishes that a particular injury or disease 
resulting in disability, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

A veteran is presumed to have been in sound condition at 
service entrance except as to defects, infirmities, or 
disorders noted, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
service.  38 U.S.C.A. § 1111. The implementing regulation, 38 
C.F.R. § 3.304(b), similarly provides that "[t]he veteran 
will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted."  38 C.F.R. § 3.304(b).  A 
veteran thus enjoys an initial presumption of sound condition 
upon service entry if the enlistment records do not reflect 
that the veteran has a disease or injury that subsequently 
becomes manifest during service.  Wagner v. Principi, 370 
F.3d 1089, 1096 (2004) (noting that "[w]hen no preexisting 
condition is noted upon entry to service, the veteran is 
presumed to have been sound upon entry," but that "if a 
preexisting disorder is noted upon entry to service, the 
veteran cannot bring a claim for service connection for that 
disorder"); see 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

To rebut the presumption of soundness under 38 U.S.C.A. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service, and that 
the disease or injury was not aggravated by service. 
VAOPGCPREC 3-2003; Wagner, supra.  

Perioral Dermatitis

With the above criteria in mind, the veteran's enlistment 
examination, dated in April 1989, shows that at that time, 
the veteran's skin was clinically evaluated as "normal."  
However, the veteran reported a history of skin diseases and 
the examiner noted that the veteran took erythromycin for 
facial acne on a daily basis. As acne was not noted on the 
examination report, the veteran is entitled to a presumption 
of soundness at service entrance.  The initial question, 
therefore, is whether the evidence clearly and unmistakably 
demonstrates that the veteran's acne preexisted active 
service.  VAOPGCPREC 3-2003; see also Wagner, supra.

In this case, there is no evidence of record showing that the 
veteran's acne preexisted active service.  However, private 
medical records show that in March 1989, prior to the 
veteran's enlistment into the military, she was diagnosed 
with perioral dermatitis.  Thus, the Board finds that there 
is clear and unmistakable evidence that the veteran's 
perioral dermatitis existed prior to her entry into service.  
The next question for the Board is whether the evidence 
clearly and unmistakably demonstrates that the veteran's 
perioral dermatitis was not aggravated by service.  In this 
regard, the veteran's service medical records are negative 
for any complaints or findings of perioral dermatitis.  In 
addition, private medical records show that in July 1992, 
while the veteran was still in the military, she was once 
again diagnosed with perioral dermatitis.  The Board further 
observes that the post-service medical evidence is negative 
for any evidence of continuing treatment for perioral 
dermatitis.  Therefore, given that the veteran was treated 
just one time for perioral dermatitis during service and has 
not received any post-service treatment for perioral 
dermatitis, the Board finds that the evidence of record does 
not indicate that the veteran's perioral dermatitis, which 
existed prior to service, increased in severity during, or 
due, to service.  Thus, the Board concludes that the 
veteran's perioral dermatitis clearly and unmistakably was 
not aggravated in service.       

The Court has stated that the standard of proof for rebutting 
the presumption of soundness is not merely evidence that is 
cogent and compelling, i.e., a sufficient showing, but 
evidence that is clear and unmistakable, i.e., undebatable.  
See Cotant v. Principi, 17 Vet. App. 116, 132, citing 
Vanerson v. West, 12 Vet. App. 254, 261 (1999).  Further, the 
implementing regulation pertaining to evidence that rebuts 
the presumption of soundness equates clear and unmistakable 
evidence to that which is obvious and manifest.  38 C.F.R. 
§ 3.304.

For the reasons discussed above, the Board finds that when 
the evidence is viewed as a whole, it is obvious that the 
veteran had perioral dermatitis prior to service and that it 
did not increase in severity during or as a result of 
service.  The Board therefore finds that the probative 
evidence clearly and unmistakably establishes that the 
veteran's perioral dermatitis existed before examination, 
acceptance, and enrollment in service, and the probative 
evidence clearly and unmistakably establishes that the 
preexisting perioral dermatitis was not permanently 
aggravated during active service.

The Board notes that it is not necessary to address the issue 
of aggravation under the provisions of 38 U.S.C.A. § 1153 and 
38 C.F.R. § 3.306(b).  This statute and regulation do not 
apply to this case because the Board has determined under 38 
U.S.C.A. § 1111 that the evidence clearly and unmistakably 
demonstrates that the veteran's perioral dermatitis was not 
aggravated by active service.  See VAOPGCPREC 3-2003.  The 
Board concludes that perioral dermatitis preexisted active 
service and was not aggravated during active service.  38 
U.S.C.A. §§ 1110, 1111; 38 C.F.R. §§ 3.303, 3.304.

Acne Rosacea with Telangiectactic Component 

The Board notes in July 1992, while the veteran was still in 
the military, she was diagnosed with telangiectasia.  In 
addition, in December 1993, just over a year after her 
discharge, she was again diagnosed with telangiectasia.  The 
Board further observes that in July 1999, the veteran was 
diagnosed with rosacea with a fairly prominent telangiectatic 
component.  Moreover, in an August 2001 physical examination, 
it was noted that the veteran had extensive numbers of 
telangiectasias over her nose and the pertinent diagnosis was 
acne rosacea.   

In light of the above, although there is no medical evidence 
of record showing that the veteran was diagnosed with rosacea 
or acne rosacea during service, the medical evidence of 
record clearly indicates that the veteran was diagnosed with 
telangiectasia during service.  In addition, the medical 
evidence of record shows that after the veteran's discharge, 
she continued to receive treatment for telangiectasia and 
that her telangiectasia was subsequently recharacterized as 
acne rosacea with telangiectatic component.  Considering 
these diagnoses and the veteran's report of continuous 
symptoms since discharge, which have been medically diagnosed 
as acne rosacea with telangiectatic component, the Board 
finds that the evidence is at least in equipoise on the nexus 
question at hand and resolving all reasonable doubt in favor 
of the veteran, service connection for acne rosacea with 
telangiectatic component is warranted.  38 C.F.R. §§ 3.102, 
3.303.   

Adult Acne, Progressive Pigmented Porpoise Versus PLEVA
Versus Nummular Dermatitis, and Mucha-Haberman's Disease

In regard to the veteran's remaining skin disorders, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a skin rash of 
the face, nose, torso, and thighs (other than acne rosacea 
with telangiectatic component), to include adult acne, 
progressive pigmented porpoise versus PLEVA versus nummular 
dermatitis, and Mucha-Haberman's disease.  

The veteran's service medical records are negative for any 
complaints or findings of progressive pigmented porpoise 
versus PLEVA versus nummular dermatitis, and/or Mucha-
Haberman's disease.  In addition, as previously noted, 
although it was reported at the time of the veteran's April 
1989 enlistment examination that the veteran took 
erythromycin for facial acne, the veteran's skin was 
clinically evaluated as "normal."  Moreover, there is no 
evidence of record showing that the veteran's acne preexisted 
service.  Therefore, as acne was not noted on the examination 
report and there is no evidence showing that it preexisted 
service, the veteran is presumed to have been in sound 
condition at entry, at least with respect to any diagnosed 
acne.  

The first evidence of any skin disorder, other than acne 
rosacea with telangiectatic component, is in October 1997, 
over five years after the veteran's separation from the 
military.  With respect to negative evidence, the Court has 
held that the fact that there was no record of any complaint, 
let alone treatment, involving the veteran's condition for 
many years could be decisive.  See Maxson v. West, 12 Vet. 
App. 453, 459 (1999), affirmed sub. Nom. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to consider 
the veteran's entire medical history, including a lengthy 
period of absence of complaints]; see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) ["negative 
evidence" could be considered in weighing the evidence].   

In October 1997, the veteran had a punch biopsy taken from 
her abdomen and the impression was Mucha-Haberman's disease.  
In November 1997, it was noted that the veteran had a rash on 
her forehead that looked like an acne breakout, and macular 
yellow patches on her legs, abdomen, and stomach.  The 
veteran was diagnosed with pigmented porpoise versus PLEVA 
versus nummular dermatitis.  In addition, in August 2001, she 
was diagnosed with adult acne.  However, there is no medical 
evidence or competent opinion of record which links the 
veteran's skin rash of the face, nose, torso, and thighs 
(other than acne rosacea with telangiectatic component), to 
include adult acne, progressive pigmented porpoise versus 
PLEVA versus nummular dermatitis, and Mucha-Haberman's 
disease, to her period of active military service.  

The Board has considered the veteran's statements to the 
effect that she has a skin rash of the face, nose, torso, and 
thighs (other than acne rosacea with telangiectatic 
component), to include adult acne, progressive pigmented 
porpoise versus PLEVA versus nummular dermatitis, and Mucha-
Haberman's disease, that is related to her period of active 
military service.  In this regard, lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno v. 
Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  However, when the determinative 
issues involve a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not show that the 
veteran possesses medical expertise, nor is it contended 
otherwise.  Therefore, her opinion that she has a skin rash 
of the face, nose, torso, and thighs (other than acne rosacea 
with telangiectatic component), to include adult acne, 
progressive pigmented porpoise versus PLEVA versus nummular 
dermatitis, and Mucha-Haberman's disease, that is related to 
service is not competent evidence.  

As such, the fact remains that there is no competent evidence 
on file linking the veteran's skin rash of the face, nose, 
torso, and thighs (other than acne rosacea with 
telangiectatic component), to include adult acne, progressive 
pigmented porpoise versus PLEVA versus nummular dermatitis, 
and Mucha-Haberman's disease, to service or to any incident 
of service, despite her assertions that such a causal 
relationship exists.  As there is no evidence of a skin rash 
of the face, nose, torso, and thighs (other than acne rosacea 
with telangiectatic component), to include adult acne, 
progressive pigmented porpoise versus PLEVA versus nummular 
dermatitis, and Mucha-Haberman's disease, in service, and 
there is no evidence which provides the required nexus 
between military service and a skin rash of the face, nose, 
torso, and thighs (other than acne rosacea with 
telangiectatic component), to include adult acne, progressive 
pigmented porpoise versus PLEVA versus nummular dermatitis, 
and Mucha-Haberman's disease, service connection for a skin 
rash of the face, nose, torso, and thighs (other than acne 
rosacea with telangiectatic component), to include adult 
acne, progressive pigmented porpoise versus PLEVA versus 
nummular dermatitis, and Mucha-Haberman's disease, is not 
warranted.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).      


ORDER

Entitlement to service connection for perioral dermatitis is 
denied.  

Entitlement to service connection for acne rosacea with 
telangiectatic component is granted.  

Entitlement to a skin rash of the face, nose, torso, and 
thighs (other than acne rosacea with telangiectatic 
component), to include adult acne, progressive pigmented 
porpoise versus PLEVA versus nummular dermatitis, and Mucha-
Haberman's disease, is denied.   



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


